Citation Nr: 0605712	
Decision Date: 02/28/06    Archive Date: 03/01/06

DOCKET NO.  03-17 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for service-connected dermatophytosis.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran-appellant served on active duty from November 
1951 to January 1961.

When this matter was last before the Board of Veterans' 
Appeals (Board) in June 2004, it was remanded to the 
Department of Veterans Affairs (VA) Muskogee, Oklahoma, 
Regional Office (RO) for further development and 
readjudication.  

Following the completion of the requested development, the RO 
continued the denial of a compensable rating for 
dermatophytosis, and issued a supplemental statement of the 
case in December 2005.  The case is ready for appellate 
review.  


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence and 
information needed to substantiate his claim.  All evidence 
necessary for review of the issue considered herein on appeal 
has been obtained, and VA has satisfied the duty to notify 
the appellant of the law and regulations applicable to that 
claim and the evidence necessary to substantiate it.

2.  The veteran's dermatophytosis has been shown on objective 
examination to be manifested by subjective complaints of 
seasonal itching, with evidence of ulceration, exfoliation, 
or crusting involving no more than 1 percent of the surface 
area or exposed surface of the body, but without evidence of 
the need for treatment by corticosteroids or other 
immunosuppressive drugs.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for dermatophytosis 
have not been met or approximated.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.20, 4.118, 
Diagnostic Codes 7806, 7813 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met.  In this regard, the Board notes that VA 
has provided the veteran with a copy of the January 2003 
rating decision, March 2003 statement of the case, June 2004 
Board remand, and December 2005 supplemental statement of the 
case, which included a discussion of the facts of the claim, 
notification of the basis of the decision, and a summary of 
the evidence used to reach that decision.  In letters from 
the RO dated in December 2002 and October 2004, and in the 
March 2003 statement of the case and December 2005 
supplemental statement of the case, the veteran was provided 
with additional notice regarding the evidence needed to 
succeed in his claim and the relevant provisions of the VCAA.  

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) decided Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  In this case, the 
notice provided to the veteran was given prior to the first 
AOJ adjudication of the claim.  As such, the notice predated 
the initial 


AOJ adjudication in compliance with the holding in Pelegrini 
II.  Moreover, the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Therefore, regardless of 
Pelegrini, to decide the appeal would not be prejudicial 
error to the veteran.

The Board also acknowledges that the various notices to the 
veteran contained no specific request for the veteran to 
provide any evidence in the veteran's possession that 
pertained to the claim or something to the effect that the 
veteran give VA everything he had that pertained to his 
claim.  38 C.F.R. § 3.159(b)(1) (2005).  A complying notice, 
however, need not necessarily use the exact language of the 
regulation so long as that notice properly conveys to a 
claimant the essence of the regulation.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The RO asked the veteran for all the information and evidence 
necessary to substantiate his claim-that is, evidence of the 
type that should be considered by VA in assessing his claim 
for an increased disability rating for his service-connected 
dermatophytosis.  A generalized request for any other 
evidence pertaining to the claim would have been superfluous 
and unlikely to lead to the submission of additional 
pertinent evidence.  Therefore, it can be concluded, based on 
the particular facts and circumstances of the case, the 
omission of the request for "any evidence in the claimant's 
possession that pertains to the claim" in the notice did not 
harm the veteran, and it would be legally proper to render a 
decision in the case without further notice under the 
regulation.  Id.

The Board also concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c)).  The RO obtained 
the veteran's treatment records as they were identified by 
the veteran.  The veteran has given no indication that there 
are additional treatment records that would indicate greater 
skin pathology than is already of record.  


Consequently, it does not appear that there are any 
additional pertinent treatment records to be requested or 
obtained.  Any question regarding notification of the veteran 
of what evidence he was required to provide and what evidence 
VA would attempt to obtain has essentially been rendered moot 
by virtue of the fact that there is no indication of 
pertinent treatment other than that provided by VA, the 
record of which has already been obtained.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

Additionally, the veteran was afforded pertinent VA 
dermatology examinations in December 2002 and November 2005 
that were conducted for the purpose of determining the extent 
of disability resulting from his service-connected skin 
disorder.  Thus, the mandate outlined in 38 U.S.C.A. § 5103A 
has been fulfilled.  

The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  VA has satisfied its 
duties to inform and assist the veteran in this case.  
Further development and further expending of VA's resources 
is not warranted.  Having determined that the duty to notify 
and the duty to assist have been satisfied, the Board turns 
to an evaluation of the veteran's claim on the merits.  

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).



Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Where the rating schedule does not provide for a 
noncompensable (0 percent) disability rating under a 
diagnostic code, a noncompensable rating shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31 (2005).

When an unlisted condition is encountered, it will be 
permissible to rate it under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20 (2005).

The criteria for rating skin disorders were revised effective 
August 30, 2002.  The veteran filed the current claim in 
October 2002 subsequent to this revision.  Consequently, the 
veteran's service-connected skin disorder will only be 
evaluated under the revised criteria.  As noted, the RO has 
advised the veteran of the current rating criteria.

Pursuant to the revised criteria for Code 7813, a note states 
that dermatophytosis should be rated depending upon the 
predominant disability, and where, as here, it is dermatitis 
or eczema, it should continue to be rated as dermatitis or 
eczema under Code 7806.  Under the revised Code 7806 
criteria, a 10 percent rating requires dermatitis or eczema 
of at least 5 percent, but less than 20 percent, of the 
entire 


body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period.  A 30 percent rating requires 
dermatitis or eczema of 20 to 40 percent of the entire body 
or 20 to 40 percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of six weeks or more, but 
not constantly, during the past 12-month period.  A 60 
percent rating requires dermatitis or eczema over more than 
40 percent of the entire body or more than 40 percent of 
exposed areas affected, or; constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.  38 C.F.R. § 4.118, Code 7806 (effective August 30, 
2002) (2005).

Analysis

The veteran contends that his dermatophytosis is more 
disabling than reflected in the current noncompensable 
rating.  The veteran has claimed that his skin disorder is 
worse in the summer, describing the symptoms as crusting, 
itching, and shedding.  

Service connection has been in effect for dermatophytosis, 
evaluated as 0 percent disabling since 1967.  Service 
connection was based upon the inservice diagnosis in 1957 of 
dermatophytosis of the right foot, left hand, abdomen and 
scalp, and post-service treatment in 1967 for multiple, 
ulcerated, erythematous, infected, lesions of medial aspects 
of both feet.  

The claims file contains no evidence of complaints of, or 
medical treatment for, a skin disorder, including 
dermatophytosis, since service connection was established in 
1967.  The veteran has not stated that he had sought 
treatment for his skin disorder since that time.  In a 
statement submitted in November 2002, the veteran indicated 
that he had no additional medical evidence to submit.  

The veteran underwent a VA examination in December 2002 for 
the assessment of the severity of his dermatophytosis.  The 
report of that examination indicates that 


the veteran reported that he had intermittent skin eruptions 
since 1957 that were worse in the summer, and described as 
crusting, itching, and shedding.  He reported by history that 
they occur 3 or 4 times a month, especially during the hot 
seasons, and involve some exposed areas including the hands 
and arms.  The veteran reported using topical cream, and 
indicated that he had no functional impairment or lost time 
from work because of his skin disorder.  

Upon examination, a small patch of exfoliated crusted lesion 
behind the left knee that measured 1 x 1 centimeter was 
observed.  No other lesions were seen.  The resulting 
diagnosis was dermatophytosis.  The examiner explained that 
it did seem to be seasonal, and did not appear to be 
associated with a systemic disease.  

Pursuant to the Board's June 2004 remand, the veteran was 
scheduled for another VA dermatology examination.  The Board 
remand had requested that the veteran be asked to report for 
the examination in the summer, if practicable.  The initial 
examination request was made on March 31, 2005.  The veteran 
failed to report for the first scheduled examination.  The 
veteran reported for a second scheduled examination in 
November 2005.  

In the report of the November 2005 VA dermatology 
examination, it was noted by the examiner that the veteran's 
claims file had been reviewed.  In terms of history, it was 
noted that the veteran had a bad case of "fungus" in 1957 
for which the veteran was hospitalized for several days.  The 
examiner noted that fungal infection was never documented, 
and that most eruptions of the dorsum of the foot are 
dermatitis rather than fungus.  The veteran denied 
"athlete's foot," "jock itch," and other manifestations of 
fungus.  The veteran reported that he has had intermittent 
outbreaks since service, that appeared to be seasonal.  The 
veteran reported that when it got hot, he itches in his 
sweaty areas, especially the inguinal folds.  He reported 
that other times, he breaks out in his scalp and around the 
ears.  

The examiner reported that the veteran's skin was clear at 
the time of the examination, except for keratoses on his ears 
and a probable inflamed seborrheic keratosis on the nape of 
the neck.  The examiner indicated that the veteran had no 


changes compatible with fungus and that his history was not 
very convincing with respect to whether he had ever had 
fungus.  The examining dermatologist opined that from a 
dermatological standpoint, the veteran has keratoses and 
seborrheic dermatitis, but no areas suggestive of tinea.  In 
terms of treatment, the examiner noted that the veteran had 
soaks and topical steroids long ago, but had not had any 
treatment over the past 12 months.  The examiner noted that 
the percentage of the exposed areas affected was one (1) 
percent, and the percentage of the entire body affected was 
less than one (1) percent.  The examiner reported that 
scarring and/or disfigurement were not present, but 
ulceration, exfoliation or crusting was.  Acne or chloracne 
were not present.  There were no disfiguring skin conditions 
of the head, face, or neck, and the skin condition did not 
affect the veteran's occupational functioning.  Following 
examination, the resulting diagnoses were history of skin 
disorder which almost certainly was dermatitis and not 
fungus; seborrheic keratoses; and seborrheic dermatitis.  

Applying the pertinent rating criteria to the objective 
evidence of the pathology associated with the veteran's 
service-connected skin disorder, characterized as 
dermatophytosis, the Board finds that a compensable rating is 
not warranted under any applicable diagnostic code.  38 
C.F.R. § 4.118, Diagnostic Codes 7806 & 7813.

Under the foregoing rating criteria, a 10 percent rating may 
be assigned for involvement of at least 5 percent of the 
surface area of the body or exposed surface.  The veteran, 
however, does not have involvement of more than 1 percent of 
the surface area of the body or exposed surface.  Again, 
absent at least a 5 percent area of involvement, whether 
viewed as a percentage of total surface or exposed surface, a 
compensable rating is not warranted.

Furthermore, there is no evidence that systemic therapy such 
as corticosteroids or other immunosuppressive drugs have been 
required for treatment of the disorder at any time.  In fact, 
upon objective examination, the veteran's skin disorder did 
not appear to the examiner to be associated with a systemic 
disease.  Consequently, no basis for a compensable evaluation 
for dermatophytosis is shown in the record.  

The preponderance of the evidence is against the veteran's 
claim for an increased rating for the service-connected 
dermatophytosis and it must be denied.  For these reasons, 
the Board finds that an evaluation in excess of 0 percent is 
not demonstrated.  Given the above fundamental facts, the 
benefit of the doubt doctrine is not for application because 
the overwhelming weight of the evidence is against the claim.

Extraschedular Considerations

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. § 
3.321(b)(1) (2005).  The governing norm in these exceptional 
cases is a finding that the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  Higher ratings are provided for 
greater degrees of disability for the veteran's 
dermatophytosis, but the medical evidence reflects that the 
required manifestations are not present in this case.  
Second, the Board finds no evidence of an exceptional 
disability picture for the disorder at issue.  The veteran 
has not required hospitalization or frequent treatment for 
his skin disorder, nor is it shown that it otherwise so 
markedly interferes with his employment as to render 
impractical the application of regular schedular standards.  
In fact, VA physicians have indicated after objective 
examination, that the veteran's skin condition did not affect 
his occupational functioning.  For the reasons noted above, 
the Board concludes that the impairment resulting from his 
service-connected skin disorder is adequately compensated by 
the schedular rating.  Therefore, extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted.




ORDER

Entitlement to a compensable disability evaluation for 
dermatophytosis is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


